Citation Nr: 1547921	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected death pension.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to March 1967.  The appellant in this case seeks nonservice-connected death pension as the surviving spouse of the Veteran.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In reaching its determination below the Board has reviewed the paper claims folder in its entirety, as well as additional records in the Virtual VA and VBMS folders.  The Board observes that some of the relevant records are contained only in Virtual VA and appear to have been mislabeled.  See e.g. Virtual VA entry dated August 2015 and labeled as "Fax Cover Sheet," but which contains multiple documents, including an application for pension benefits and a VA Form 21-22 appointing the Virginia Department of Veterans Services as the appellant's representative.  


REMAND

The appellant seeks nonservice-connected death pension as the surviving spouse of the Veteran.  

In pertinent part, a "surviving spouse" is defined as a person who was the spouse of a Veteran at the time of such Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2015).

The record in this case contains a marriage certificate showing that the Veteran and the appellant married in January 1969.  At some point thereafter, however, they separated and did not live together.  For example, in a January 1982 application for VA compensation, the Veteran indicated that he and the appellant had separated in December 1969 due to incompatibility.  In a February 1984 application for VA compensation, the Veteran indicated that he had never been married.  

In March 2004, the appellant submitted an original claim for death pension as the surviving spouse of the Veteran.  After the appellant failed to provide the information and evidence requested by the RO, including a copy of her marriage certificate, a statement of continuous cohabitation, and the Veteran's death certificate, in June 2004, the RO notified her that her claim had been denied.  

In February 2011, the appellant again submitted an application for death pension as the surviving spouse of the Veteran.  On her application, she acknowledged that she and the Veteran had not lived together continuously from the date of their marriage to the date of his death.  She also provided a copy of her marriage certificate to the Veteran.

After the appellant again failed to provide the additional information and evidence requested by the RO, including a copy of the Veteran's death certificate and an explanation regarding the circumstances of their separation, in April 2011, the RO notified her that her claim had been denied.  

According to correspondence from the RO, in June 2011, the appellant thereafter provided a statement of continuous cohabitation and income information.  The Board, however, is unable to locate these documents in the record on appeal.  

In a December 2012 letter, the RO notified the appellant that her claim had been denied as she had failed to provide all of the requested information, including a statement of her net worth and a copy of the Veteran's death certificate.  See December 2012 RO letter.  

In August 2013, the appellant submitted a statement indicating that she wished to appeal the denial of her claim because she was now submitting the requested information.  In support of her appeal, she submitted a copy of a letter indicating that in September 2010, she had applied for widow's benefits from the Social Security Administration (SSA) as the Veteran's surviving spouse.  She also submitted a copy of a November 2012 letter from SSA indicating that she was in recepit of SSI payments.  

In a February 2014 Statement of the Case, the RO advised the appellant that her claim remained denied because she had failed to provide a copy of the Veteran's death certificate.  

In her March 2014 substantive appeal, the appellant explained that she had been unable to obtain a copy of the Veteran's death certificate.  In support of her claim, she submitted a copy of a May 2013 letter from the New York Office of Vital Records indicating that they had been unable to locate a death certificate for the Veteran.  The record shows that the RO has continued the denial of the appeal based solely on the appellant's failure to provide a copy of the Veteran's death certificate.  See April 2014 Supplemental Statement of the Case.  

Under 38 C.F.R. § 3.211(f), however, if proof of death cannot be furnished, a finding of fact of death, where death is otherwise shown by competent evidence, may be made by an official authorized to approve such findings.  Moreover, under 38 C.F.R. § 3.211(g), in the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted for purposes of paragraph (f).  

Based on the foregoing, the Board finds that appellate consideration at this juncture is premature and additional action on the part of the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search for the June 2011 correspondence from the appellant containing her statement of continuous cohabitation and income information.  Document all efforts to locate these records.

2.  Contact the appellant and afford her the opportunity to provide updated income and net worth information, as well as any additional information regarding the nature of her separation from the Veteran.

3.  Review the record and make a finding of fact regarding the Veteran's death, as required by 38 C.F.R. § 3.211.  

4.  After conducting any additional development deemed necessary in addition to that specified above, readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the appellant and her representative containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law.  After providing the appropriate period for a response, return the case to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


